Citation Nr: 0830325	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for left lower 
extremity deep vein thrombosis and pulmonary embolism 
(claimed originally as a blood disorder), secondary to 
exposure to Agent Orange. 

3.  Entitlement to an initial (compensable) evaluation for 
hepatitis C.  


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
granted service connection for hepatitis C and assigned a 
noncompensable evaluation effective January 14, 2004.  In 
that same rating decision, the RO denied service connection 
for post-traumatic stress disorder ("PTSD") and for left 
lower extremity deep vein thrombosis and pulmonary embolism.  
The appellant, who had active service from September 1968 to 
April 1971, appealed the denial of his service connection 
claims and the assignment of a noncompensable evaluation for 
his hepatitis C to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The record on appeal does not contain a diagnosis of PTSD 
based on a stressor that has been verified for VA purposes by 
official records or any other supportive evidence.

3.  The appellant's diagnoses of left lower extremity deep 
vein thrombosis and pulmonary embolism have not been shown to 
have manifested in service; nor have they been shown to be 
causally or etiologically related to service or to the 
appellant's exposure to Agent Orange in service. 

4.  The appellant's hepatitis C is characterized by 
subjective complaints of fatigue. 



5.  The objective evidence of record reveals that the 
appellant presently does not receive medical treatment for 
his hepatitis C; does not suffer from malaise or anorexia as 
a result of his hepatitis C; nor has he experienced 
incapacitating episodes related to his hepatitis C having a 
total duration of at least one week during the past 12 month 
period of time.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2007).

2.  Neither deep vein thrombosis nor a pulmonary embolism was 
incurred in or aggravated by service or by the appellant's 
exposure of Agent Orange in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

3.  The criteria for an initial compensable evaluation for 
hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.114, Diagnostic Code 7354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claims of entitlement to 
service connection for PTSD and a "blood disorder" 
(recharacterized by the RO as a claim of entitlement to 
service connection for deep vein thrombosis and pulmonary 
embolism), as well as an initial compensable disability 
rating for his service-connected hepatitis C, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to the initial adjudication of the appellant's claims, 
a letter dated in February 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
(then) service connection claims.  The February 2004 letter 
informed the appellant that additional information or 
evidence was needed to support his initial service connection 
claims; and asked the appellant to send the information to 
VA. Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded VA examinations in 
September 2004 in connection with his PTSD and hepatitis C 
claims. 38 C.F.R. § 3.159(c)(4).  In terms of the appellant's 
hepatitis C examination, the Board finds that there is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's (now) service-
connected hepatitis C since he was examined. See   38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  The appellant's hepatitis C examination appears to be 
thorough and adequate upon which to base a decision.  In 
terms of the appellant's service connection claim for deep 
vein thrombosis and pulmonary embolism, the Board 
acknowledges for the record that the appellant was not 
provided a VA examination in connection with this claim.  
However, in light of the lack of objective medical evidence 
indicating that the appellant experienced any symptomatology 
in service that can be or has been associated with these 
post-service diagnoses and the medical evidence of record 
does not relate either of these diagnoses to the appellant's 
exposure to herbicides in service, the Board finds that such 
an examination was not and is not necessary since any medical 
opinion obtained via an examination would be entirely 
speculative in nature. See 38 C.F.R. § 3.159 (c)(4).     

Also for the record, the Board observes that the U.S. Court 
of Appeals for Veterans Claims (the "Court") recently held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, § 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
appellant's service connection hepatitis C claim was granted 
and a disability rating and effective date were assigned in 
the November 2004 rating decision on appeal.  Thus, VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged. See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, 
the Board concludes that any error in failing to provide 
adequate pre-adjudicative notice under 38 U.S.C.A. § 5103(a) 
in regards to this now increased rating claim was harmless.  

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claims of entitlement to service connection 
for PTSD, deep vein thrombosis and pulmonary embolism, as 
well as his claim for a compensable disability rating for his 
service-connected hepatitis C.  As such, any questions as to 
the appropriate disability rating or effective date to be 
assigned to these claims are rendered moot; and no further 
notice is needed. Dingess v. Nicholson, supra.  Therefore, 
since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless and proceeds with a merits 
adjudication of the appellant's claims. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection for PTSD 

The appellant contends that he is entitled to service 
connection for PTSD on the basis that he experienced 
traumatic events in Vietnam during the period from April 1970 
to April 1971 that caused him to fear for his life. See 
undated PTSD Questionnaire; March 2004 statement in support 
of claim; see also service personnel records reflecting dates 
of assignments.  However, the appellant has been unable to 
provide specific details of these alleged traumatic events. 
Id.; August 2005 statement in support of claim.  In light of 
the appellant's inability to provide information pertaining 
to his alleged PTSD stressor events that can be verified for 
VA purposes, the Board has no choice but to find that even 
after viewing the evidence in the light most favorable to the 
appellant in this case, the preponderance of the evidence is 
against the appellant's claim.  As such, the appellant's 
claim of entitlement to service connection for PTSD must be 
denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Service connection for PTSD specifically 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV), (2) a link, established by medical 
evidence, between a veteran's current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Absent a showing of all three PTSD service 
connection elements, service connection must generally be 
denied.

While the appellant asserts that he was involved in combat 
(September 2004 VA examination report), his service records 
do not corroborate his statements.  Specifically, the Board 
observes that the appellant reported to a VA examiner in 
September 2004 that while he was exposed to combat 
infrequently during a period of combat duty, he was 
traumatized by the seeing of "dead bodies and injured 
[soldiers] after battles." Id., p. 9.  Unfortunately, a 
review of the appellant's service personnel records reveal 
that he served in Vietnam from April 1970 to April 1971 as a 
powerman and a power general equipment operator (Service 
personnel record of assignments; DD Forms-214); and that 
while he was awarded the Vietnam Service Medal, the Republic 
of Vietnam Campaign Medal, the National Defense Service Medal 
and the MKM Badge for his service, these commendations are 
not reflective of involvement in combat. Service personnel 
records; see also September 2004 VA examination report, p. 10 
(the appellant reported that he drove a truck during 
service).  A review of the appellant's claims file also fails 
to reveal any independent evidence that the appellant was 
personally subject to any combat situation or that his 
specific unit was subject to such an attack, from which his 
presence could be inferred. See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  As such, the Board finds that the appellant is not 
entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b); and verification of a PTSD stressor event 
is required for service connection to be granted in this 
case. See 38 C.F.R. § 3.304(f) (1999); Zarycki v. Brown, 6 
Vet. App. 91 (1993); see also Collette v. Brown, 82 F.3d 389 
(1996).

Turning to the merits of the appellant's claim, the evidence 
of record indicates that the appellant was diagnosed with 
PTSD in remission in the September 2004 VA examination report 
(referenced above) based upon the alleged combat stressor 
events noted above. September 2004 VA examination report, p. 
14.  However, the Board observes that the September 2004 VA 
examination report also noted that this diagnosis of PTSD was 
made despite the fact that the appellant's symptomatology did 
not meet the stressor criterion for a diagnosis of PTSD 
pursuant to the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders ("DSM- IV"). 
Id., p. 13.  As such, the Board finds the September 2004 
diagnosis to be unreliable. Id.; see also October 2002 VA 
medical records (the appellant's screening for PTSD and 
depression was negative); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  
In the absence of competent medical evidence showing that the 
appellant (now or in the past) has a valid diagnosis of PTSD, 
there is no basis for the granting of service connection 
under any theory. 
       
Regardless, for the sake of argument, even if the Board 
assumes that the September 2004 diagnosis of record is valid 
and constitutes a current disability for VA purposes (thereby 
fulfilling the requirement of the first element for service 
connection) and that the examination report itself satisfies 
the requirement of the second element of the PTSD service 
connection test, the Board finds that service connection must 
be denied in this case in light of the lack of credible 
supporting evidence that the appellant experienced an in-
service PTSD stressor event in service.  Specifically, the 
Board finds that a review of the appellant's service 
personnel and medical records fails to provide competent 
evidence supportive of his claim in that these records do not 
reference any traumatic experiences reported by the appellant 
but rather reveal that the appellant became addicted to 
heroin during his service in Vietnam; and that this drug 
addiction eventually led to his early discharge from the 
service.  These records also reveal that the appellant 
underwent a psychiatric evaluation in March 1971 in 
connection with administrative board proceedings associated 
with his drug use in which he was found not to have any 
psychiatric disease. See March 1971 report of mental status 
examination.  At the time of his separation, the appellant 
underwent a medical examination in which he was found to have 
a normal psychiatric evaluation - - - even though his medical 
provider noted a history and description that was deemed to 
be characteristic of a character and behavior disorder. March 
1971 report of medical examination.  In the medical history 
portion of this examination, the appellant also denied 
experiencing nervous trouble of any sort, nightmares, trouble 
sleeping, depression and/or excessive worry at the time of 
his discharge from service. March 1971 report of medical 
history. 

In an effort to corroborate the appellant's allegation of 
being exposed to dead bodies and seeing wounded soldiers 
after battle in service, the RO requested information from 
the appellant that could be submitted to the United States 
Joint Services Records Research Center ("JSRRC") 
(previously the U.S. Armed Services Center for Research of 
Unit Records ("CURR")) for verification.  In doing so, the 
RO specifically informed the appellant that his alleged 
stressor events lacked sufficient detail for RO investigation 
and confirmation; and advised the appellant that additional 
information was needed. See June 2005 deferred rating 
decision; July 2005 letter from the RO to the appellant.  In 
response, the appellant provided a letter for the claims file 
in which he reported that he could not provide specific 
information. August 2005 letter from the appellant.  
Thereafter, the RO formally found that the information 
required to verify the appellant's alleged PTSD stressor 
events was lacking and insufficient to submit to JSRRC. 
December 2005 memorandum to file.  In doing so, the RO 
determined that all efforts to obtain the needed information 
had been exhausted and any further attempts to obtain such 
information would be futile. Id.    

After considering all evidence of record in evaluating the 
appellant's claim, the Board finds this evidence not to be 
supportive of the appellant's statements that he was exposed 
to combat during service and/or that he was traumatized by 
viewing wounded and dead soldiers during his tour of duty in 
Vietnam.  Rather, the Board views the evidence as revealing 
that the appellant suffered from a serious drug addiction at 
the time of his service in Vietnam and at the time of his 
separation from service, without any indication that this 
drug use was associated with or resulting from an 
unexplained, unverified in-service combat-associated 
traumatic event.  

Absent a corroborated PTSD stressor, the Board cannot find 
that the appellant's claimed in-service stressors occurred.  
Therefore, the Board has no choice but to deny the 
appellant's claim of entitlement to service connection for 
PTSD.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, since the Board 
finds that the preponderance of evidence is against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

C.  Service connection for deep vein thrombosis and pulmonary 
embolism

In addition to requesting service connection for PTSD, the 
appellant contends that he is entitled to service connection 
for a blood disorder. January 2004 application for 
compensation.  Specifically, the appellant reports that he 
began experiencing unexplained blood clots in his left leg 
that then travelled to his lungs subsequent to his discharge 
from service. January 2004 statement with application.  He 
contends that these blood clots developed as a result of his 
exposure to Agent Orange in service. March 2004 statement in 
support of claim.    

As set forth above, applicable law provides that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  In addition, the Board observes that there is 
a presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam War (see 38 C.F.R. § 
3.307(a)(6)(iii)); and that a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the following conditions: 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, chronic lymphocytic leukemia ("CLL"), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-
onset diabetes), acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea) and soft-
tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  In terms of the 
diseases referenced in 38 C.F.R. § 3.309(e), the Board notes 
for the record that the Agent Orange Act of 1991 (in part) 
directed the Secretary of VA to enter into an agreement with 
the National Academy of Sciences ("NAS") to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in the Republic of Vietnam during the Vietnam Era 
and each disease suspected to be associated with such 
exposure.  The Secretary's determination must be based on 
consideration of NAS reports and all other sound medical and 
scientific information and analysis available to the 
Secretary. See 38 U.S.C.A. § 1116 (b) and (c).  As a result 
of this ongoing research, the specific diseases referenced 
above have been found to be associated with exposure to 
herbicide agents and will be presumed by VA to have been 
incurred in service even though there is no evidence of such 
disease during such period of service. 38 C.F.R. §§ 3.307(a), 
3.309(e); See also Notice, 72 Fed. Reg. 32395-32407 (2007); 
Notice, 67 Fed. Reg. 42604 (2002).  

Turning to the merits of the appellant's claim, a review of 
the claims file reveals that while the appellant has been 
diagnosed in the past with pulmonary embolism and deep venous 
thrombosis (origin of which was never found), his service 
medical records are silent in terms of evidence suggesting 
that he experienced symptomatology in service that can be 
associated with either of these disorders. See service 
medical records, to include March 1971 report of medical 
examination and report of medical history; 1984 private 
medical records.  While the appellant's March 1971 service 
separation examination reveals that his "lungs and chest" 
clinical evaluation was found to be abnormal due to "course 
inspiratory sounds CCC", his vascular system and lymphatic 
system were both reported to be normal. Id.  In the medical 
history portion of the examination, the appellant also denied 
experiencing chronic cough, pain or pressure of the chest, 
palpitation or pounding heart and/or cramps of the legs. Id.  

In addition to the evidence (or lack thereof) contained in 
the appellant's service file, the Board observes that the 
claims file does not contain a medical opinion which links 
that appellant's post-service diagnoses of deep vein 
thrombosis and/or  pulmonary embolism to his period of 
service. VA medical records dated in July 1988, September 
1993, January 1994 to February 1994 and from October 2001 to 
October 2004.  As such, the Board finds that service 
connection on a direct basis for either deep venous 
thrombosis or pulmonary embolism must be denied.  In 
addition, service connection on a presumptive basis must be 
denied even though the appellant's records reflect his 
service in the Republic of Vietnam (and therefore he is 
presumed to have been exposed to herbicides) since the 
appellant has not been diagnosed with a disorder that is 
listed under 38 C.F.R. § 3.309(e).  

Notwithstanding the presumption listed within 38 C.F.R. § 
3.309(e), the Board observes that service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 
3.303.  However, a review of the medical evidence of record 
reveals that although the appellant was initially diagnosed 
in January 1984 with pulmonary embolism and deep venous 
thrombosis of unexplained origin, no medical evidence or 
medical opinion contained in the record specifically 
addresses a possible relationship between the appellant's 
exposure to Agent Orange and the development of these 
disorders.  Further, there is no competent medical evidence 
that otherwise links these disorders to a disease or injury 
in service.  While the appellant obviously believes his 
experiences in service resulted in the manifestation of a 
blood disorder related to his diagnoses of deep vein 
thrombosis and pulmonary embolism, his opinion on this matter 
does not constitute competent medical evidence sufficient to 
support this claim since he has not been shown to have the 
requisite training or knowledge to offer a medical opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection on the basis that he developed deep vein 
thrombosis and a pulmonary embolism as a result of his 
exposure to Agent Orange in Vietnam.  As such, the claim must 
be denied.  

D.  Compensable disability rating for service-connected 
hepatitis C

Lastly, as set forth in the Introduction section above, the 
RO granted service connection for hepatitis C in the November 
2004 rating decision on appeal and assigned a noncompensable 
disability evaluation effective January 14, 2004 pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7534.  The appellant 
contends that he should be assigned a compensable disability 
rating for his service-connected disorder. December 2004 
statement with NOD.

According to Diagnostic Code 7354, a noncompensable 
evaluation is assigned for hepatitis C that is 
nonsymptomatic. See 38 C.F.R. § 4.114, Diagnostic Code 7354.
A 10 percent disability rating is assigned upon a showing of 
(1) intermittent fatigue, malaise and anorexia, or (2) 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  An "incapacitating episode" is defined in VA's 
Ratings Schedule as "a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician." Id.; see also Note (2) following Diagnostic Code 
7354.  A 20 percent disability rating is assigned under 
Diagnostic Code 7354 for (1) daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly) requiring 
dietary restriction or continuous medication, or (2) 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period. Id.   

In addition to the foregoing, a 40 percent rating is assigned 
for hepatitis C involving (1) daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or (2) 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is available upon a showing of 
(1) daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or (2) incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  Lastly, a 100 percent 
rating is assigned under Diagnostic Code 7354 for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain). Id.  

In terms of evaluating the appellant's claim, the Board 
observes that the medical evidence of record reveals that the 
appellant was initially diagnosed with hepatitis C in May 
2002. See May 2002 VA medical records.  His liver biopsy 
during this time frame revealed that the appellant had 
moderate-focally severe chronic inflammation (grade 2-3) and 
minimal portal fibrosis with focal early periportal fibrosis 
(stage 
1-2). July 2002 VA medical records.  In terms of 
symptomatology, the appellant denied experiencing pain, 
bleeding, fever, lightheadedness, shortness of breath and 
weakness. May 2002 VA medical records.  Due to concerns 
regarding the medical treatment for hepatitis C (in that the 
medical treatment could interfere with his employment 
responsibilities), the appellant decided against such 
treatment. VA medical records dated in October 2002 and April 
2003.  

Thereafter, in September 2004, the appellant underwent a VA 
examination for hepatitis C during which he again reported 
that he was not receiving medical treatment for hepatitis C.  
September 2004 VA examination report, p. 1.  During the 
examination, the appellant reported subjective complaints of 
easy fatigability and some anxiety associated with his 
hepatitis C. Id., p. 2.  He denied experiencing symptoms of 
(1) colic, (2) abdominal pain, (3) distention, (4) nausea, 
(5) vomiting, (6) significant weight loss or weight gain, (7) 
hematemesis, (8) melena and 
(9) tenderness or pain. Id.  After a liver biopsy was 
performed, the appellant was diagnosed with chronic grade 2 
hepatitis with lobular inflammation and liver cell necrosis 
(stage 2-3), with no obvious cirrhosis and mild steatosis. 
Id., p. 3.    


Thus, a review of the evidence of record reveals that the 
appellant's hepatitis C is essentially nonsymptomatic and 
that the appellant is presently not participating in medical 
treatment for this disorder.  While the evidence shows that 
the appellant does experience some fatigue as a result of his 
service-connected disorder, it does not reveal that the 
appellant experiences malaise and/or anorexia as required for 
a 10 percent disability rating.  In addition, the evidence 
fails to show that the appellant suffers from any 
incapacitating episodes as those episodes have been defined 
by VA regulations, much less episodes that have lasted a 
duration of at least one week during the past twelve-month 
period.  As such, despite the appellant's assertions that his 
disability is more severe than is currently evaluated, the 
Board finds no indication in his post-service medical records 
that his symptoms warrant a compensable disability rating 
under Diagnostic Code 7354. 

In making this decision, the Board has reviewed VA's Schedule 
of Disability Ratings for the purpose of determining whether 
a compensable evaluation is available pursuant to a different 
diagnostic code.  However, the Board finds that there are no 
other relevant diagnostic code sections for consideration for 
hepatitis C.  

Lastly, the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  In this regard, the 
appellant has not identified any specific factors which may 
be considered to be exceptional or unusual.  There is no 
evidence that the appellant requires frequent or lengthy 
periods of hospitalization for his hepatitis C, and there is 
no evidence of any finding of exceptional limitation beyond 
that contemplated by VA's Schedule of Disability Ratings.  
Therefore, the Board finds that the noncompensable evaluation 
presently assigned adequately reflects the clinically 
established impairment experienced by the appellant; and 
referral for extraschedular consideration is not warranted.  
As such, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating. See Gilbert v. Derwinski, supra.   




ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for left lower extremity deep vein 
thrombosis and pulmonary embolism is denied. 

An initial compensable evaluation for hepatitis C is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


